Appeal from an order of the Monroe County Court (Frank E Geraci, Jr., J.), entered February 21, 2012. The order determined that defendant is a level three risk pursuant to the Sex Offender Registration Act.
It is hereby ordered that the order so appealed from is unanimously affirmed without costs.
Memorandum: On appeal from an order determining that he *1276is a level three risk pursuant to the Sex Offender Registration Act (Correction Law § 168 et seq.), defendant contends that County Court’s determination of his risk level is not supported by the requisite clear and convincing evidence (see § 168-n [3]). We reject that contention. “ ‘The statements in the case summary and presentence report with respect to [the number of victims and the age of the victims] constitute reliable hearsay supporting the court’s assessment of points’ ” under those risk factors (People v St. Jean, 101 AD3d 1684, 1684 [2012]; see People v Adams, 101 AD3d 1792, 1792-1793 [2012], lv denied 20 NY3d 860 [2013]; People v Vaughn, 26 AD3d 776, 776-777 [2006]). Defendant admitted that he had sexual contact with the victims in question, and there was reliable hearsay to establish that at least one of the victims was 10 years of age or younger at the time of the incident. Present — Scudder, PJ., Centra, Garni, Lindley and Sconiers, JJ.